 

Case 3:21-cr-01099-CAB: Document 30 Filed 09/13/21 Pagell).81 PRHYceED
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case .

 

 

SEP TS aT
UNITED STATES DISTRICT COURT. CLENCUS DISC? OOURT
SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

| LBY DEPUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V - . (For Offenses Committed On or After November 1, 1987)

- JUAN DELGADILLO-CORTEZ (1)
Case Number: 3:21-CR-01099-CAB

Jessica Janet Oliva, Federal Defenders, Inc.
Defendani’s Attorney

USM Number 12539097

oO -
THE DEFENDANT:
pleaded guilty to count(s) One (1) of the One-Count Information

C1 was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense

 

 

 

Count

8:1325(A)(1) - Unlawful Entry By An Alien (Felony) - 1

The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
C1 The defendant has been found not guilty on count(s)
[1 Count(s) . is dismissed on the motion of the United States.
[] - Assessment : $100.00 — WAIVED.
C) IVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
| No fine L1 Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

sentembero ho!

Date of I itidn of Sentence

 

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE
Case 3:21-cr-01099-CAB Document 30 Filed 09/13/21 PagelD.82 Page 2 of 2
AO 245B (CASD Rey, 1/19) Judgment in a Criminal Case

 

~ DEFENDANT: JUAN DELGADILLO-CORTEZ (1) "Judgment - Page 2 of 2
CASE NUMBER: 3:21-CR-01099-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
24 MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

O ‘The defendant is remanded to the custody of the United States Marshal.

Cl The defendant must surrender to the United States Marshal for this district:
Li at A.M, on

 

{] as notified by the United States Marshal.

4 The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
C1 onor before
OO as notified by the United States Marshal.

U1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on ; to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By - DEPUTY UNITED STATES MARSHAL

if

3:21-CR-01099-CAB
